DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/241,427, filed on August 19th, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 14th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, the limitation “the injection-molded structure having two gate lands” lacks antecedent basis as claim 1 just requires “at least one gate land”. Appropriate correction is required. 
Regarding claim 3, the limitations “the injection-molded structure having four gate lands” and “the injection-molded structure having six gate lands” both lack antecedent basis as claim 1 requires “at least one gate land”. Appropriate correction is required. Further, it is unclear whether this claim intends for there to be four or six gate lands, which renders this claim indefinite as well. Accordingly, for the purpose of examining the claims currently pending, this claim will be interpreted to read “the injected-molded structure having gate lands is formed by the ultraviolet-assisted injection-compression molding process, and the gate lands are respectively located at sides of the injected-molded structure”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 6,489,607 B1) in view of Sandor et al. (US 5,330,799).
Regarding claim 1, Nakano teaches a method for producing an optical lens assembly, comprising: 
	providing a lens body comprising a first lens surface and a second lens surface opposed to the first lens surface, wherein the lens body includes an optically effective zone and an optically ineffective zone (See, e.g., Figs 1-4 which show various states of the device. Here the lens body corresponds to lens member 1, the first surface corresponds to the “upper” surface of lens member 1 shown in Fig. 3, the second surface corresponds to the “lower” surface of lens member 1 shown in Fig. 3, and the optically effective/ineffective zones correspond to the two lenses 1a and the other parts of the lens member 1 respectively shown in Fig. 3); and 
	performing an injection-compression process including an injection-compression process on the lens body to form an injection-molded structure having at least one gate land (See, e.g., column 2 lines 23-27 which explain that the lens member is made via injection molding, and Figs. 1-4 which show embodiments having 2 or 4 gate lands corresponding to elements 1d, 4d, 5d, and 6d respectively), wherein at least a portion of the optically ineffective zone of the lens body is covered by the injection-molded structure (Note that the lens member is made via injection molding so the part of the lens member between the two lenses meets this limitation), and the injection-molded structure is assembled with and positioned by an external structure (See, e.g., Fig. 3 which shows a housing having various elements positioning the lens member), 
	wherein the first lens surface is one of a multi-aperture lens surface, a lenticular lens surface, an aspheric lens surface, a flat lens surface and a freeform lens surface, and the second lens surface is one of a multi-aperture lens surface, a lenticular lens surface, an aspheric lens surface, a flat lens surface and a free form lens surface (See, e.g., Figs 1-4 which show that all of the surfaces of the lens member are multi-aperture in nature).
	Nakano lacks an explicit disclosure wherein the process includes an ultraviolet-assisted process including an ultraviolet-assisted curing process on the lens body. 
	However, in a related lens molding field of endeavor Sandor teaches the use of a UV cured polymer in the process of molding lenses (See, e.g., column 13 lines 47-56 which explain this).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material used in the lens of Nakano to be a UV curable polymer, and to use UV to cure said polymer, for the purpose of optimizing the process of making the lens body).
Regarding claim 2, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein the injection-molded structure having two gate lands is formed by the ultraviolet-assisted injection-compression molding process, and the two gate lands are located at the same side of the injection-molded structure or the two gate lands are respectively located at two opposite sides of the injection-molded structure (See, e.g., Figs. 1-4 which show multiple embodiments having two gate lands formed on opposite sides of the lens body, note that as modified above these features would be formed via the injection molding and ultraviolet assisted process, and further note that this limitation is met in light of the 112 rejection above).
Regarding claim 3, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein the injection-molded structure having four gate lands is formed by the ultraviolet-assisted injection-compression molding process, and the four gate lands are respectively located at four lateral sides of the injection-molded structure; or the injection-molded structure having six gate lands is formed by the ultraviolet-assisted injection-compression molding process, and four of the six gate lands are located at two long sides of the injection-molded structure and two of the six gate lands are located at two short sides of the injection-molded structure (See, e.g., Figs. 1-4 which show multiple embodiments having gate lands formed on sides of the lens body, note that as modified above these features would be formed via the injection molding and ultraviolet assisted process, and further note that this limitation is met in light of the 112 rejection above because the gate lands are on sides of the lens body).
Regarding claim 4, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein both of the first lens surface and the second lens surface of the lens body are the multi-aperture lens surfaces (See, e.g., Figs 1-4 which show this).
Regarding claim 5, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein the lens body has an optical axis, and the multi-aperture lens surfaces are asymmetric with respect to the optical axis (See, e.g., Figs. 1-4 and note that the lens body has multiple optical axes corresponding to the lenses 1a in the various Figs. and that when one of them is chosen as the optical axis then the lens surfaces are asymmetric with respect to that axis).
Regarding claim 6, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein multiple orientations of the multi-aperture lens surface are asymmetric with respect to the lens body (Note in the view shown in Fig. 3 this is necessarily the case as the two surfaces have different shapes).
Regarding claim 7, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein aperture forms of the multi-aperture lens surface are selected from at least two of different boresight viewing directions, orientations, clear apertures, edge thicknesses and appearances (Note that Fig. 3 clearly shows a left and right orientation for the two lenses meeting this limitation).
Regarding claim 8, Nakano in view of Sandor teaches the device set forth above and Nakano further teaches wherein microstructures of the multi-aperture lens surface are symmetrically distributed with respect to an orientation of the at least one gate land (See, e.g., the embodiments having four gate lands in Figs 4a-c, which show the lenses, i.e. microstructures, to be symmetric at least about a vertical axis intersecting two of the gate lands).
Regarding claim 15, Nakano in view of Sandor teaches the device set forth above but lacks an explicit disclosure wherein a central thickness of the lens body is not smaller than one fifth of a corresponding diameter of a clear aperture of the lens body.
	However, the central thickness of the lens body corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case changing of central thickness affects the stability and optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central thickness of the lens body to be at least one fifth of a corresponding diameter of a clear aperture of the lens body for the purpose of increasing stability in the lens body by not having the middle too thin.

Allowable Subject Matter
Claims 9-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the first lens surface is the multi-aperture lens surface, and the second lens surface is the lenticular lens surface.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein both of the first lens surface and the second lens surface of the lens body are the aspheric lens surfaces, and the aspheric lens surfaces are asymmetric with respect to an optical axis of the lens body, or wherein both of the first lens surface and the second lens surface of the lens body are the free form lens surfaces, and the free form lens surfaces are asymmetric with respect to an optical axis of the lens body.

Regarding claims 10-14, 17, and 18, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872      
                                                                                                                                                                                                  /MARIN PICHLER/Primary Examiner, Art Unit 2872